UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-2407


In Re: NATHANAEL LENARD REYNOLDS,

                    Petitioner.




                           On Petition for Extraordinary Writ.


Submitted: March 20, 2017                                         Decided: March 23, 2017


Before SHEDD, DUNCAN, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Nathanael Lenard Reynolds, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Nathanael Lenard Reynolds filed a petition and supplements thereto seeking

transfer of a 42 U.S.C. § 1983 (2012) action to “the Supreme Court of the District.”

Although he alleges that he cannot receive an impartial hearing in the district court,

Reynolds’ conclusory allegations do not establish grounds for disqualification.

Accordingly, we deny the petition for transfer. We deny the motion for response and

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                  PETITION DENIED




                                          2